UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6833



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ARMAND CHAPMAN,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Chief
District Judge. (CR-98-341, CA-01-1892-AM)


Submitted:   August 29, 2002              Decided:   September 5, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Armand Chapman, Appellant Pro Se. LeDora Knight, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Armand Chapman seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C. § 2255 (2000).               We have

reviewed the record and the district court’s opinion and conclude

that Chapman has not made a substantial showing of the denial of a

constitutional right. 28 U.S.C. § 2253(c)(2) (2000). Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court.           United States v. Chapman,

Nos. CR-98-341; CA-01-1892-AM (E.D. Va. filed Apr. 26, 2002 &

entered Apr. 29, 2002). We dispense with oral argument because the

facts    and   legal    contentions   are   adequately   presented     in   the

materials      before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                     DISMISSED




                                       2